Exhibit 10.3

 

December 5, 2008

 

Via Hand Delivery

 

[Name and Address of Senior Executive Officer]

 

Dear [Name of Senior Executive Officer],

 

Wilshire Bancorp, Inc. (the “Company”) anticipates entering into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”).  If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements. 
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1)                                  No Golden Parachute Payments.  The Company
is prohibiting any golden parachute payment to you during any “CPP Covered
Period”.  A “CPP Covered Period” is any period during which (A) you are a senior
executive officer of the Company and (B) Treasury holds an equity or debt
position acquired from the Company in the CPP.

 

(2)                                  Recovery of Bonus and Incentive
Compensation.  Any bonus and incentive compensation paid to you during a CPP
Covered Period is subject to recovery or “clawback” by the Company if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.

 

(3)                                  Compensation Program Amendments.  Each of
the Company’s compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements), whether written or oral and whether wholly discretionary
or otherwise (collectively, “Benefit Plans”), with respect to you is hereby
amended to the extent necessary to give effect to provisions (1) and (2).


 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.

 

--------------------------------------------------------------------------------



 

(4)                                  Definitions and Interpretation.  This
letter shall be interpreted as follows:


 

·                                          “Senior executive officer” means the
Company’s “senior executive officers” as defined in subsection 111(b)(3) of
EESA.

 

·                                          “Golden parachute payment” is used
with same meaning as in Section 111 (b)(2)(C) of EESA.

 

·                                          “EESA” means the Emergency Economic
Stabilization Act of 2008 as implemented by guidance or regulation issued by the
Department of the Treasury and as published in the Federal Register on
October 20, 2008.

 

·                                          The term “Company” includes any
entities treated as a single employer with the Company under 31 C.F.R. §
30.1(b) (as in effect on the Closing Date).  You are also delivering a waiver
pursuant to the Participation Agreement, and, as between the Company and you,
the term “employer” in that waiver will be deemed to mean the Company as used in
this letter.

 

·                                          The term “CPP Covered Period” shall
be limited by, and interpreted in a manner consistent with, 31 C.F.R. § 30.11
(as in effect on the Closing Date).

 

·                                          Provisions (1) and (2) of this letter
are intended to, and will be interpreted, administered and construed to, comply
with Section 111 of EESA (and, to the maximum extent consistent with the
preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).

 

(5)                                  Miscellaneous.   To the extent not subject
to federal law, this letter will be governed by and construed in accordance with
the laws of the State of California.  This letter may be executed in two or more
counterparts, each of which will be deemed to be an original.  A signature
transmitted by facsimile will be deemed an original signature.


 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

 

 

Yours sincerely,

 

 

 

 

 

WILSHIRE BANCORP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Intending to be legally bound, I agree with and
accept the foregoing terms on the date set forth
below.

 

 

 

 

[Name of Senior Executive Officer]

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------